Citation Nr: 0501098	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 until July 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an December 
2002 rating decision by the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A right ear hearing loss was noted on service entrance 
examination; the hearing loss is not shown to have increased 
in severity during service.  

2.  A left ear hearing loss was not manifested in service; 
left ear sensorineural hearing loss not manifested in the 
first postservice year and; there is no competent evidence 
relating the veteran's current left ear hearing loss to 
service. 


CONCLUSIONS OF LAW

1. Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.385 (2004).

2.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002).  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duty to notify and 
assist in the development of the claim.  An August 2002 
(prior to the rating appealed) letter did not specifically 
cite the VCAA, but informed the veteran of what was needed to 
establish entitlement to the benefit sought and of his and 
VA's responsibilities in claims development.  The initial 
rating decision of December 2002 and the September 2003 
statement of the case (SOC) notified the veteran of 
applicable laws and regulations, of what the evidence showed, 
and why his claim was denied. Also, regarding notice content, 
while the veteran was not advised verbatim to submit 
everything he had pertinent to the claim, the August 2002 
letter explained what type of evidence was needed to 
establish his claim and asked him to either submit such 
evidence or to clearly identify it so VA could obtain it.  
This was equivalent to asking him to submit everything he had 
pertinent to the claim.  There is no further duty to notify.   
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and asked him to identify any VA or 
private medical evidence that would support his claim.  He 
has not done so.  VA arranged for the veteran to undergo an 
audiological/otolaryngologic evaluation in November 2002.  
The record is sufficient to address the matter at hand.   
VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

The veteran's service medical records (SMRs) reveal that he 
served in an artillery unit.  A May 1964 note from a Dr. S, 
an ear, nose and throat physician, indicates that the veteran 
had definite hearing loss of a conductive nature in his right 
ear and that his history included injury with a cotton swab 
at age 4.  On pre-induction examination in June 1965, 
defective hearing was noted and audiometry showed that 
puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
/
30
LEFT
10
05
0
/
0

The veteran was placed on a profile for hearing.

On induction examination in October 1966, defective hearing 
was noted.  Puretone thresholds in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
65
75
65
LEFT
15
15
25
25
05

The veteran was placed on a profile for hearing. 

On separation examination in July 1968, hearing loss in the 
right ear was noted and puretone threshold in decibels were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
05
0
0
/
10
LEFT
0
0
0
/
0

The veteran's service medical records are otherwise silent 
regarding hearing loss.

In his July 2002 claim the veteran indicated that felt his 
hearing loss was a direct result of the acoustic trauma he 
suffered while serving in the artillery.

A November 2002 VA audiometric evaluation revealed that 
puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
/ 
85
95
100
100
LEFT
 /
35
40
35
35

Speech discrimination ability was 28 percent correct in the 
right ear and 100 percent correct in the left ear.  The 
diagnosis was right profound mixed hearing loss and left mild 
sensorineural hearing loss.  The examiner commented that 
although the veteran did exhibit hearing loss in the right 
ear while on active duty, there was every indication that the 
loss was pre-existing and did not occur while he was on 
active duty.  The examiner could find no evidence that the 
veteran developed hearing loss in the left ear on active duty 
or that there was any progression of hearing loss in the 
right ear during active duty.  In the examiner's opinion, it 
was less likely than not that any of the veteran's current 
hearing loss in either ear is related to military service.  
The examiner suspected that the etiology of the veteran's 
hearing loss was otosclerosis, a genetic condition.

On the veteran's November 2003 Form 9, he contended that his 
active duty in Vietnam and at Fort Sill contributed to his 
current hearing loss.    

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  To prevail on the question of service connection on 
the merits, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service unless there is a specific 
finding that the increase is due to natural progress.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA audiometry in November 2002 established that the veteran 
has a bilateral hearing loss disability.  Although acoustic 
trauma is not specifically noted in the service medical 
records, given the veteran's service in an artillery unit, it 
may reasonably be assumed that he was exposed to noise trauma 
in service.  What must still be shown to establish service 
connection for hearing loss disability is a nexus between 
such disability and the veteran's service/noise trauma 
therein.

Right Ear 

A right ear hearing loss clearly pre-existed service.  Such 
disability was noted on service entrance examination 
(including by puretone threshold studies), and the veteran 
was placed on profile for the right ear hearing loss.  
Likewise, a private physician's statement shows a diagnosis 
of conductive right ear hearing loss in 1964, about 2 years 
prior to service.  The veteran had a childhood cotton swab 
injury of the right ear.  

To establish service connection in these circumstances, it 
must be shown that the preexisting hearing loss was 
aggravated by service.  Aggravation is established by showing 
an increase in severity of the disability during service.  
Here, there is nothing showing that the veteran's hearing 
loss increased in severity during service.  Notably, the 
veteran was on a hearing profile during service.  Audiometric 
studies on service separation examination do not reflect an 
increase in hearing loss disability from that shown on 
service entrance examination.  While the accuracy of the 
separation audiometry may be suspect in that it showed 
completely normal right ear hearing when the veteran clearly 
had a fairly severe right ear hearing loss (a chronic 
disability) before and after service, there is nothing 
further in the service medical records that would indicate a 
worsening of hearing loss during service.  In fact, increased 
hearing loss disability is not shown until the VA examination 
in November 2002.  The lengthy passage of time between 
service and the November 2002 examination mitigates against a 
finding that the increase in right ear hearing loss 
disability occurred during service.  

As no increase in right ear hearing loss disability is shown, 
aggravation of such disability during service may not be 
conceded, and service connection for right ear hearing loss 
is not warranted.  

Left Ear 

The veteran's service medical records show no complaints or 
findings of left ear hearing loss during service.   Puretone 
threshold findings at separation (as at service entrance) 
showed normal hearing.  Sensorineural hearing loss (as an 
organic disease of the nervous system) disability was not 
manifested in the first postservice year, so as to afford 
consideration of the presumptive provisions for chronic 
diseases outlined above.  The earliest medical evidence of a 
left ear hearing disability is the report of the November 
2002 VA audiological evaluation, 34 years later.  

There is no competent (medical) evidence of a nexus between 
the veteran's left ear hearing loss service.  In fact, the 
only medical opinion expressly addressing that point 
indicates that his hearing loss is less likely than not 
related to military service.  While the veteran himself 
contends that his artillery unit service contributed to his 
hearing problems, his contentions in this matter are not 
competent medical evidence as he is a layperson.  Espiritu v. 
Derwinski, 2 Vet, App. 492 (1992).  The United States Court 
of Appeals for Veterans Claims has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

The preponderance of the evidence is against this claim, and 
it must be denied. 


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


